DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being
drawn to a nonelected Groups II, III and IV: “A system for generating an orthodontic treatment plan”, “A method for delivering remote orthodontic treatment” and “A treatment plan” there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 07/18/2022.

Applicant's election with traverse of Group I, claims 1-9, drawn to A method for generating an orthodontic treatment plan, in the reply filed on 07/18/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serios burden on the Examiner, since all groups have limitations in common. This is not found persuasive because, as recited in the restriction requirement mailed 5/16/22, the different inventions would require a different field of search. For instance, searching different classes/subclasses and electronic resources or employing different search queries to address and search various different limitations in the groups of claims.  For example, there are different limitations between the groups of claims, such as “a learning management system” or “providing education and training to a practitioner”. 
The requirement is still deemed proper and is therefore made FINAL.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to an abstract idea, the claim(s) is/are directed to a signal per se, mere information in the form of data; since it is claimed that an analyzer (computer) is performing all the method steps, and the method steps are directed to abstract ideas that could be performed mentally by a practitioner.  The claim being a process, is one of the four statutory categories. However, the claim being an abstract idea, is directed to a judicial exception. The claim does not recite additional elements that amount to “significantly more” than the judicial exception. There is not a limitation in the claims that integrates the judicial exception into a practical idea. Therefore, the claim is not eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo (US 20150132708 A1). 

Regarding claim 1, Kuo teaches “A method for generating an orthodontic treatment plan” ([0002]). Kuo discloses “obtaining patient images; submitting the patient images to an analyzer for diagnostic planning ([0102]-[0104]); analyzing the images with the analyzer”; since Kuo discloses that a computer is used to analyze the data acquired ([0101]). Kuo discloses “generating a treatment objective with the analyzer”; since Kuo discloses that a treatment plan is proposed by the system for the dental practitioner to approve ([0100]). Kuo discloses “calculating time needed for each phase of treatment”; since Kuo teaches that its software can determine the amount of real elapsed time over which the simulated repositioning of the teeth took place ([0115]). Kuo discloses “determining appliances and instrumentation necessary to achieve the treatment objective” ([0108]). Additionally, Kuo discloses “generating the orthodontic treatment plan”; since Kuo discloses that the desired and intended end result of orthodontic treatment can be extrapolated computationally from a clinical prescription and with the specification of the desired final positions of the teeth and a digital representation of the teeth themselves, the final position and surface geometry of each tooth can be specified (Figure 2A, step 140) to form a complete model of the teeth at the desired end of treatment. Therefore, Kuo’s system automatically generates a treatment plan from the data it acquires ([0104]). See also [0100]-[0110].

Regarding claim 2, Kuo teaches “designing appliances tailored to achieving the treatment objective”; since Kuo discloses that the system calculates clinically acceptable appliance configurations that will move the teeth on the defined treatment path in the steps specified by the path segments (Figure 2A, step 170; [0108]).

Regarding claim 3, Kuo teaches “wherein analyzing comprises finite element analysis”; since Kuo discloses software’s that can be used to create a finite element analysis (Figure 2B, step 210; [0111]). 

Regarding claim 4, Kuo discloses “wherein the calculating time for each phase of treatment is based upon a comparison of the treatment objective to a nominal dataset”; since Kuo discloses a data set 402 which includes the amount of real elapsed time over which the simulated repositioning of the teeth took place. Therefore, Kuo discloses its software can run simulations that calculate the real amount of time that takes for repositioning the teeth. Also, Kuo discloses a nominal data seat 402 that includes the maximum linear and torsional force applied to each tooth; the maximum linear and angular velocity of each tooth. 

Regarding claim 6, Kuo discloses “where the analyzer comprises: a collaborative software platform; a processor; and a computer” ([0101]); since Kuo discloses a computer and a computer implicitly has a processor and runs software.

Regarding claim 7, Kuo discloses “wherein the collaborative software program is configured to receive input from an operator”; since Kuo discloses that the system includes a personal workstation where a user could input data through a terminal 1101 ([0141]).

Regarding claim 9, Kuo discloses “wherein the generating a treatment objective comprises: comparing analyzed images to a nominal dataset; and determining a patient diagnosis”; since Kuo discloses that a method of identifying a patient’s unique problem is by comparing the patient's dentition to images of reference dentition conditions which depict the severity of malocclusion, or lack thereof. The user then identifies where the patient's dentition condition falls within a range of reference conditions depicting malocclusion and selects the image that best represents the patient ([0171] - [0174]).

In an alternative interpretation claims 1, 4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MASON et al. (US 20190223993 A1); hereafter Mason. 

The Examiner notes that the following disclose is based on Mason’s embodiment of figure 3. 
Regarding claim 1, Mason teaches “A method for generating an orthodontic treatment plan” (Abstract). Also, Mason teaches that the orthodontic treatment could be created through utilization of an automated process, which can outline the steps and/or methods that will be used throughout the treatment process to achieve a desired end result ([0025]). Mason discloses “obtaining patient images; submitting the patient images to an analyzer for diagnostic planning ([0046] and [0047]), analyzing the images with the analyzer; generating a treatment objective with the analyzer” ([0049]), ([0050] and ([0051]). Mason discloses “calculating time needed for each phase of treatment”; since Mason teaches that an automated analysis process creates the treatment plan based upon the scan of the user's teeth ([0092]) and that the treatment plan includes the time frame of the treatment ([0091]). The Examiner notes that a computer/analyzer can calculate the amount of time a treatment plan should take based on patient’s data gathered or inputted into the computer. Additionally, Mason discloses “determining appliances and instrumentation necessary to achieve the treatment objective; and generating the orthodontic treatment plan”, since Mason discloses that the treatment plan includes the hardware that is used during treatment of the dental condition ([0091]) and that the treatment plan is created by an automated analysis proses ([0092]).

Regarding claim 4, Mason teaches “wherein the calculating time for each phase of treatment is based upon a comparison of the treatment objective to a nominal dataset”; since Mason discloses that the treatment plan includes the time frame of the treatment ([0091]) and that the treatment plan is calculated by comparing the digital model of the user's teeth to a case history database ([0092] and [0093]).

Regarding claim 6, Mason teaches “where the analyzer comprises: a collaborative software platform; a processor; and a computer”; since Mason discloses an automated analysis comprising computer executable instructions ([0046]. The Examiner notes that in order to implement a system with computer executable instructions a processor and a software must be present. 

Regarding claim 7, Mason discloses “wherein the collaborative software program is configured to receive input from an operator”; since Mason discloses where that a practitioner could access the system through a network and submit inputs and modify the files saved in the system ([0103] – [0105]). 

Regarding claim 8, Mason discloses “wherein the obtaining patient images comprises an optical sensor”; since Mason discloses the use of scanner which can take pictures ([0045]). 

Regarding claim 9, discloses “wherein the generating a treatment objective comprises: comparing analyzed images to a nominal dataset; and determining a patient diagnosis” ([0021] and [0022]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                        nonobviousness.

Claim 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view Sachdeva et al. (US 20140379356 A1), hereafter Sachdeva;

Regarding claim 2, Mason fails to disclose “designing appliances tailored to achieving the treatment objective”.

Sachdeva discloses “A computer-implemented method of selecting an orthodontic appliance” (Abstract). Sachdeva discloses a computer that stores, and makes available to the practitioner, records in the form of digital 3D scans. Additionally, Sachdeva’s computer is provided with software features that facilitate diagnosis and treatment planning through a process flow that guides and assists a practitioner in making decisions at various stages of the process, as well as allowing data manipulations, such as combining or superimposing the 3D images to create a virtual patient model ([0015]). Also, Sachdeva teaches a set of orthodontic appliances and a computer containing instructions for designing custom dental and orthodontic appliances ([0118]). Sachdeva discloses a computer that includes a model manipulation software, which contains instructions for processing the 3D data of a patient, diagnosing, generates a treatment plan, select appliances and design custom appliances. Therefore, by providing input and data in the database for the custom brackets, the system indicates that a custom bracket is required. Sachdeva discloses that the custom appliances are designed to fit the individual morphology and condition of the patient ([0117] and [0118]). 

Mason and Sachdeva are analogous to the claimed invention because they are directed to the same field of computer-implemented method of orthodontic treatment plans. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Mason to incorporate the software and steps disclosed by Sachdeva, in order to make custom appliances that fit the individual morphology and condition of the patients ([0118]).

Therefore, by taking the combined disclosures of Mason and Sachdeva, as a whole, Mason and Sachdeva discloses “designing appliances tailored to achieving the treatment objective” (Sachdeva: [0118])

Regarding claim 5, Mason fails to disclose the limitations as claimed. However, Sachdeva discloses “reviewing progress of the orthodontic treatment plan; and providing on-demand support related to achieving the treatment objective”; since in Sachdeva disclosure the treatment plan is shared among different specialist and the patients over a communication network ([0115] [0233] and [0234].  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Mason to incorporate the communication network disclosed by Sachdeva, in order to facilitate sharing of patient information across multiple specialties in real time ([0115]).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.

RABY (WO 2019155315 A1) 
Raby discloses a computer-implemented method of selecting an orthodontic appliance, where 3D digital model of a dental anatomy is received and custom orthodontic appliances are selected. The method, also, comprises comparing the fit of the dental appliances with previously recorded fits. 

KIM WO 2018030576 A1
Kim discloses method for manufacturing a digital bracket for tooth-correction by using a digital library, the method comprising: a first step in which an acquired oral scan image corresponding to a profile of the inside of an oral cavity of a person to be operated on is loaded, and a virtual correction template corresponding to each virtually adjusted tooth image according to a predetermined continuous dentition structure from a digital library is sampled. 

German (US 20150044627 A1)
German teaches a method comprising: scanning teeth using an intra-oral scanner; generating a digital model of the scanned teeth; computing an optimal straightness for the digital model of the scanned teeth.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MIGUEL RUIZ MARTIN whose telephone number is (571)272-7140. The examiner can normally be reached M-F 8 Am - 5 PM (EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571)272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUIS M RUIZ MARTIN/Examiner, Art Unit 3772                       
/EDWARD MORAN/Primary Examiner, Art Unit 3772